Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Information Disclosure Statement submitted by Applicant on December 23, 2020 has been received and fully considered.

Claims 1-20 are pending.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5 and 7; claim 8, lines 8 and 11; claim 15, lines 8 and 10, it is not clear what “a first current mirror” and “a second mirror” are.  Are the first current mirror and the second current mirror different?   As discloses in the specification, there is only one current mirror formed by the transistor 104 and the access transistor 101.
Claims 2-7, 9-14 and 16-20 are rejected because they depend from claims 1, 8 and 15, respectively.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,570,171 (hereinafter U.S. Pat. No. ‘171) in view of TODA et al. (U.S. Pat. No. 6,061,279), CABOUT et al. (U.S. Patent Application Publication No. 2015/0332764) or 
claim 1 of the present application, claim 1 of U.S. Pat. No. ‘171 recites “ A method of performing a memory operation in an integrated circuit memory device with resistive change memory cells in an array having a first row that includes a first plurality of resistive change memory cells, the resistive change memory cells including respective resistive change memory elements, comprising: 
applying a first voltage to bias respective access transistors of each of the first plurality of resistive change memory cells to limit respective currents that flow through each of the first plurality of resistive change memory cells as a state of the respective resistive change memory elements of the first plurality of resistive change memory cells is changed;  and
applying a second voltage to a terminal of the first plurality of resistive change memory cells to change the state of each of the respective resistive change memory elements of the first plurality of resistive change memory cells.    
The difference between claim 1 of U.S. Pat. No. ‘171 from claim 1 of the present application is that in claim 1 of U.S. Pat. No. ‘171 recites applying a first voltage to bias respective access transistors of each of the first plurality of resistive change memory cells to limit respective currents that flow through each of the first plurality of resistive change memory cells, and applying a second voltage to a terminal of the first plurality of resistive change memory cells to change the state of each of the respective resistive change memory elements, while claim 1 of the present application claims “ applying, using a first current mirror, a first current to a terminal of each first resistive change memory cell to change a state of each of the first resistive change memory elements; and applying, using a second current mirror, a second current to bias an access transistor of each first resistive change memory cell to limit current that flows through the first resistive change memory cell as a state of the first resistive change memory element of the first resistive change memory cell is changed”.  

It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to use the voltage to current converter disclosed by TODA et al. to convert the first voltage in claim 1 of U.S. Pat. No. ‘171 to the claimed second current, and the second voltage in claim 1 of U.S. Pat. No. ‘171 to the claimed first current.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the voltage to current converter of TODA et al. to convert the input voltage to input current to reduce the noise of the input signal.

Regarding claim 8 and claim 15 of the present application, see description of claim 1 of U.S. Pat. No. ‘191 above.  Claim 1 of U.S. Pat. No. ‘171 recites a method claim, while claim 8 and claim 15 of the present application are apparatus claims that perform the method in claim 1 of U.S. Pat. No. ‘171.
CABOUT et al. discloses “Computer programs comprising machine executable instructions for implementing at least one of the steps of the methods described herein can be implemented by one or more computers comprising at least an interface, a physical processor and a non-transitory memory (also broadly referred to as a non-transitory machine readable or storage medium).  The computer is a special purpose computer as it is programmed to perform specific steps of the method(s) described above.  The non-transitory memory is encoded or programmed with specific code instructions for carrying out the above method(s) and its/their associated steps.  The non-transitory memory may be arranged in communication with the physical processor so that the physical processor, in use, reads and executes the specific code instructions embedded in the non-transitory memory (paragraph [0105]).                                                                                                                                                                                                                                                                                                                                                                                                                                                

The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the processor to read the programs stored in the non-transitory machine-readable storage medium to perform the access operations of the memory device.

Regarding claim 2, claim 9 and claim 16 of the present application, claim 2 of U.S. Pat. No. ‘171 recites “The method of claim 1, wherein the second voltage sets the state of a subset of the respective resistive change memory elements of the first plurality of resistive change memory cells to a low resistance state.”

Regarding claim 3, claim 10 and claim 17 of the present application, claim 3 of U.S. Pat. No. ‘171 recites “The method of claim 1, wherein the second voltage sets the state of a subset of the respective resistive change memory elements of the first plurality of resistive change memory elements to a high resistance state.”

Regarding claim 4, claim 11 and claim 18 of the present application, claim 4 of U.S. Pat. No. ‘171 recites “The method of claim 1, further comprising: generating the first voltage to bias the first row; and receiving the first voltage at the first row.”

Regarding claim 5, claim 12 and claim 19 of the present application, claim 5 of U.S. Pat. No. ‘171 recites “The method of claim 1, further comprising: 
receiving the first voltage at a second row that includes a second plurality of resistive change memory cells;  

applying the second voltage to a terminal of the second plurality of resistive change memory cells to change the state of each of the respective resistive change memory elements of the second plurality of resistive change memory cells.”

Regarding claim 6, claim 13 and claim 20 of the present application, claim 6 of U.S. Pat. No. ‘171 recites “The method of claim 5, wherein the first voltage is applied to bias the respective access transistors of each of the first plurality of resistive change memory cells by a first circuit associated with the first row and the first voltage is applied to bias respective access transistors of each of the second plurality of resistive change memory cells by a second circuit associated with the second row.”

Regarding claim 7, claim 14 of the present application, claim 7 of U.S. Pat. No. ‘171 recites “The method of claim 6, wherein the first circuit generates the first voltage that is applied to bias the respective access transistors of each of the first plurality of resistive change memory cells and the second circuit generates the first voltage that is applied to bias the respective access transistors of each of the second plurality of resistive change cells.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De SANDRE et al, RIM, YOON, GUO et al, YI et al. are cited to show semiconductor devices having voltage to current converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827